 J.P. SAND AND GRAVEL CO.83J.P. Sand and Gravel Companyand-Inter-nationalUnion of Operating Engineers,Local 18A, 18B,18G,18RA,AFL-CIO,Petitioner.Case9-RC-11110January 9, 1976DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was-held before Hearing. Officer J. MichaelFischer. Thereafter, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, and by direction of the Regional Directorfor'Region 9;. this case was transferred to the Nation-alLabor Relations Board for decision. Thereafter,the Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization within themeaning of the Act.3.The Petitioner filed a petition on July 2, 1975.The Employer contends that the petition is barredby an agreement between the Employer and formeremployee McDonald on behalf of the employees.The Petitioner contends that the agreement is not abar and further argues that there is currently no em-ployee representative willing and able to administerany agreement.In agreement with the Petitioner, we find thatthere is currently no employee representative to ad-minister the agreement between the Employer andemployee McDonald. It is clear that no organizationor individual expressed at the hearing a present will-ingness and ability to represent employees and ad-minister the contract. Prior to the hearing, McDon-ald had retired and left the employ of the Employer.Subsequent to that time, employees apparently askedemployees O'Bryan and Craiglow to serve as employ-ee representatives.At the hearing, pursuant to theHearingOfficer'ssuggestion, employeeO'Bryanmoved to intervene as employee representative.However, in his testimony, O'Bryan flatly stated thathe was no longer an employee representative and hadno- intention of representing other employees. Ac-cordingly, in light of O'Bryan's testimony and pur-suant to Petitioner's motion, we grant Petitioner'smotion,made at the hearing, to strike employeeO'Bryan's intervention.- "The Employer contends that employee Craiglowremains willing and able to-serve as employee repre-sentative.However, we note -that Craiglow, thoughpresent at the hearing, made no motion to intervene.Further, contrary to the Employer's contention,Craiglow did not state at the hearing that he waswilling and able to serve as employee representative.Rather, Craiglow testified that at the time he wasasked to be employee representative he assumed itwas so that he might represent other employees.However, according to Craiglow, subsequent tobeing asked to be employee representative but priorto the hearing, he informed the other employees thatthey did not need him as employee representative.We can only interpret Craiglow's testimony to indi-cate that he had ceased, prior to the hearing, to be anemployee representative.It is clear that there never existed any organiza-tion, formal or informal, with bylaws or rules, to rep-resent the employees herein. Evidence indicates onlythat there had been an employee spokesman. It is notclear what authority the spokesman was authorizedto exercise on behalf of the other employees. What-ever the past situation, at the hearing, no person ororganization indicated current willingness and abilityto represent the employees. Accordingly, as there isno current employee representative, the agreementinvolved herein cannot serve as a bar to this petition.Even were there an employee representative here,we find that the agreement would fail to bar the elec-tion. In substance, the agreement addresses itselfonly to the wages and fringe benefits for employees.The agreement does not contain a recognition clause,and it is clear that employees with grievances takethem up directly with management. The contractdoes not embody substantial terms and conditions ofemployment, cannot be resorted to by either the em-ployees or the Employer for guidance in governingtheir day to day relations, and does not "[impart]sufficient stability to the bargaining relationship tojustify our withholding a present determination ofrepresentation." 'Finally, as inAustin Powder Company, supra,thereexistsmuch doubt here as to whether the agreement1SeeRaymond's, Inc.,161NLRB 838, 840 (1966), andAusten PowderCompany,201 NLRB 566 (1973).222 NLRB No. 17 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein is a "collective" agreement. Evidence indi-cates that employees have had to request raises indi-vidually and have not automatically received increas-es pursuant to the agreement. Further, employeesappeared for the most part unaware as to the opera-tion of their wage rates and classifications and havehad to enforce individually their limited rights underthe agreement. Under these circumstances, the agree-ment cannot be deemed a "collective" agreement.Based on the foregoing, we find that a questionaffecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning of Section 2(6) and (7) of the Act.4.We shall direct an election in the following unitwhich we find, in accord with the positions of theparties,2 to be appropriate for the purpose of collec-2 The Employercontendsthatemployees Manning andTennant shouldbe ineligible to vote becausethey are temporaryemployees.The Employertive bargaining within themeaning ofSection 9(b) ofthe Act:All employees of the Employer engaged in theproduction of sand and gravel at the Employer'sfacility at 5555 Lockbourne Road, Columbus,Ohio,excludingofficeclericalemployees,guards and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]apparentlydefines astemporarythose employees who are not covered by itsinsurance program. However, at the hearing,EmployerRepresentativeRoberts admitted that Manning is now covered by the insurance programand Tennant is having his application for insurance processed Further-more, regardless of the employees'status underthe Employer's insuranceprogram, it is clear that under Board criteria both employees are not tempo-rary employees.Both employeesworka regular full-time schedule,performduties that are a regular part of theEmployer'soperation,and have nodefinite or contemplated date of termination.Accordingly,employees Man-ning and Tennant are clearlywithin the requested unit and are eligible tovote in the election. SeeWilliam E Lacke,GertrudeE. Lacke (Deceased), &VivienneC Lacke Burum,co-partners d/bla Dmuba Sentinel and SentinelPrinting & PublishingCo,137 NLRB 1610 (1962);andSelecto-Flash, Inc.,176 NLRB 170 (1969)